TICTIE

                      OFTEXAS




                      July 5, 1950.

Eon. Rdger Hutchins              opinion   AO. v-1078.
County Attorney
Hunt county                      Re:   The authority    of the
Greenville,  Texas                     Comlu~ssioIlers ’ court
                                       to devote the balance
                                       of proceeds of a bond
                                       issue to acquire and
                                       improve an airport to
                                       repair former airport
                                       buildings wbfch are now
                                       tb be used for county
Dear Blr:                              fair purposes.
            Your request   for    an opinion   IS as follows   :
            “In 1942, Hunt County ordered a bond
     Issue for the purpose of ‘acquiring      and im-
     proving an Air Port. @ The County acquired
     some 1,500 acres of land to be used as an
     Air Port and entered into a lease contract
     with.,the United States Government under the
     terms of which generally,     the Government
     agreed to establish     an Air Field,  and it
     established   Haj ors Field, p eragraph 12 of
     that contract is as shown by copy attached
     hereto . Subsequent to this oontract the
     County and the Government entered into two
     other contracts    copies of whioh are attach-
     ed hereto.    In July 1947 the Government with
     the permission of Hunt County assigned its
     lease contract to the City of Greenville.
             “The City of Greenville   is willing   to
     assign, if it has not already done so, to
     the Hunt County Live Stock Assoolation,
     which is a non-profit    organization,     the use
     of saue five or six buildings       to be used
     for County Fair purposes.       Hunt County sold
     its bonds and used the funds In acquiring
     the real estate leased to the Government.
     ;zt.as    some $~,OOO.OO left with this bond
            . It Is very necessary that these build-
     ings be repaired if they are to be permanent
     buildings.     The lease to the Government which
Hon. Edgar Hutchins,     page 2   (v-1.078)


      ;;slF6n   assigned to the City expires
              . The Commissioners     Court wish
      to be informed whether it may use this
      $~,OOO.OO in repairing     hese buildings
      and that question is sll ti4Itted to you. It
           It is well settled  in this State that the
proceeds der$ved frap the sale of bonds must be de-
voted to the purpose for vhlch the bonds vere issued
and no other.   Lewis v. City of Fort Worth, 126 Tex.
604, 89 9 .W.2d 975   936) * Simpson v. City of Racoq-
doches, 152 3.W. 85 ‘(Text Civ. App. 1913, error dism.     1.
           In 1942 bonds were issued by Runt County
for the purpose  of “acquiring ana improving an air-
port for said county.”    It la our opinion that the
proceeds of the bond issue can only be used for that
purpose and not for the purpose of tmprovlng build-
ings used for County Fair purposes.     Since it Is con-
templated that these buildings   are to be used for
County PaI* purposes, It Is our o Inion that the Dcm-
missioners I Court cannot expend $g ,OOO.OO of the bond
proceeds for repairing these buildlngs.
          We express no opinion as to the authority
of the county to lease the airport facilities   in
question to the Hunt County Livestock Assoclatlon.

                          SUbQilARY
           Proceeds of a bond issue for the
     purpose of “aoqulrlng and improving an
     airport” cannot be used to repair bulld-
     inns to be used for Counts Fair purposes.
     LeGis v. CLty of Fort Worih, 126- Tek.
     CFtG
        4 89
           of iiI&ioches
                    2 975 (‘152
                             936)

      Civ.    App. 1913, err& dism.).
APPROVED
       :                            Yours very truly,
J. C. Davis, Jr.                      PRICI! DAHIEL
County Affairs Division             Attorney General
Joe R. Greenhill
FLrst Assistant
Price Daniel
Attorney General                              Assistant
JR :mw: jmc